Order entered January 31, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00980-CR

                  FREDDIE GOINES BEVERLY, Appellant

                                          V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 422nd Judicial District Court
                         Kaufman County, Texas
                  Trial Court Cause No. 19-90211-422-F

                                    ORDER

      Before the Court is appellant’s January 28, 2022 first motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due by March 2, 2022.


                                               /s/   BILL PEDERSEN, III
                                                     JUSTICE